 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 1 of 8 PAGEID #: 56




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

RASHAAN O. REED,

                       Petitioner,                :   Case No. 3:20-cv-170

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

JAMES HAVILAND, Warden,
 Allen/Oakwood Correctional Institution,

                                                  :
                       Respondent.


         SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus action is before the Court on Petitioner’s Objections (ECF No. 7) to the

Report and Recommendations which recommended the Petition be dismissed as barred by the

statute of limitations (ECF No. 4). Judge Rice has recommitted the case for reconsideration in

light of the Objections (ECF No. 8).

       Reed was convicted of murder and tampering with evidence in November 2002. The

Report calculated that his conviction was final on direct appeal on the last day he could have

appealed to the Ohio Supreme Court from denial of his Application to Reopen the direct appeal

under Ohio R.App.P. 26(B) which was April 19, 2004. “If the statute began to run that day, Reed

did not make any other filing that would toll the statute and it expired April 20, 2005, fifteen years

before he filed his Petition in this Court.” (Report, ECF No. 4, PageID 43.)

       Reed did not state in his Petition any basis on which the statute would not have run in April

2005. In fact, he left the “timeliness” portion of the standard form blank, as the Report notes


                                                  1
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 2 of 8 PAGEID #: 57




(Petition, ECF No. 3, PageID 36-37). He claims in his Objections, however, that he has newly-

discovered evidence that clearly establishes his actual innocence and he relies on the actual

innocence exception to the statute of limitations recognized by the Supreme Court in McQuiggin

v. Perkins, 569 U.S. 383 (2013).



Litigation History



       The history of Reed’s state court litigation is recounted by Judge Jeffrey Froelich of the

Ohio Second District Court of Appeals in a decision to which Reed refers this Court, State v. Reed,

2019-Ohio-3295 (Ohio App. 2nd Dist. Aug. 16, 2019)(Reed IV), appellate jurisdiction declined,

2020-Ohio 313.      Reed was convicted in November 2002 in the Common Pleas Court of

Montgomery County and appealed. His conviction was affirmed. State v. Reed, 155 Ohio App.3d

435, 2003-Ohio-6536 (2d Dist.) (Reed I).

       In August 2008, Reed filed a pro se motion to vacate his convictions. The basis for his

motion was that the indictment failed to include the mens rea for his offenses. The trial court

denied the motion. Reed appealed, but the appeal was later dismissed due to his failure to timely

file a brief. State v. Reed, 2d Dist. Montgomery No. 23802 (Sept. 8, 2010) (Reed II). In May 2014,

Reed, pro se, filed a motion for leave to file a delayed motion for a new trial, claiming that another

individual, Patron Steele, committed the murder and that several State's witnesses (Michael

Shoemaker, Stacy Young, and Peter Holloway) lied when they testified that they did not receive

any consideration or leniency from the State in exchange for their testimony. Reed withdrew the

motion, with the court's consent, in July 2014.

       On October 7, 2014, Reed filed a pro se motion for leave to file a motion for a new trial,



                                                  2
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 3 of 8 PAGEID #: 58




alleging misconduct by the prosecutor and two of the State's witnesses, Shoemaker and Holloway.

Reed argued that Shoemaker and Holloway received leniency and the dismissal of charges in

exchange for their testimony at Reed's trial, but that both witnesses testified — and the prosecutor

argued to the trial court — that neither man received any promises from the State. Reed asserted

that he was prejudiced by Shoemaker's and Holloway's "false and perjured" testimony, which the

prosecutor failed to correct. Reed further claimed that he was unavoidably prevented from filing a

timely motion due to ineffective assistance of trial counsel and the prohibition on hybrid

representation. The trial court found Reed had not proved he was unable to discover this evidence

within the time allowed for filing a motion for new trial under Ohio R. Crim.P.33, that the

witnesses had not testified falsely, and that the motion was precluded by res judicata. The Second

District affirmed. State v. Reed, 2015-Ohio-3051 (Ohio App. 2nd Dist. 2015) (Reed III).

       On November 28, 2018, Reed filed another motion for leave to file a delayed motion for a

new trial which he refers to in his Petition here as his “fifth petition” (Petition, ECF No. 3, PageID

28). Reed claimed that he had newly discovered evidence consisting of plea agreements and other

documents from the Miami County cases concerning the State's witnesses in this case; Reed

provided an affidavit and 27 exhibits to support his motion. Reed asserted in his motion that he

was unavoidably prevented from discovering his new evidence, because the State withheld the

alleged exculpatory evidence and disavowed its existence. The trial court denied the motion,

finding no proof of inability to discover the evidence earlier, and the Second District affirmed.

Reed IV.

       Reed filed yet another motion for leave to file a delayed motion for new trial March 21,

2019, which the trial court overruled on May 23, 2019. Reed appealed that ruling in Second

District Case No. 28442 which had not been decided when Reed IV was decided. Reed mentions



                                                  3
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 4 of 8 PAGEID #: 59




this motion in his Petition as still pending on appeal (ECF No. 3, PageID 35).



                                           Analysis

       In McQuiggin, the Supreme Court held:

               [A]ctual innocence, if proved, serves as a gateway through which a
               petitioner may pass whether the impediment is a procedural bar, as
               it was in Schlup and House, or, as in this case, expiration of the
               statute of limitations. We caution, however, that tenable actual-
               innocence gateway pleas are rare: “[A] petitioner does not meet the
               threshold requirement unless he persuades the district court that, in
               light of the new evidence, no juror, acting reasonably, would have
               voted to find him guilty beyond a reasonable doubt.” Schlup, 513 U.
               S., at 329, 115 S. Ct. 851, 130 L. Ed. 2d 808; see House, 547 U. S.,
               at 538, 126 S. Ct. 2064, 165 L. Ed. 2d. 1 (emphasizing that the
               Schlup standard is “demanding” and seldom met). And in making
               an assessment of the kind Schlup envisioned, “the timing of the
               [petition]” is a factor bearing on the “reliability of th[e] evidence”
               purporting to show actual innocence. Schlup, 513 U. S., at 332, 115
               S. Ct. 851, 130 L. Ed. 2d. 808.

               ***

               [A] federal habeas court, faced with an actual-innocence gateway
               claim, should count unjustifiable delay on a habeas petitioner’s part,
               not as an absolute barrier to relief, but as a factor in determining
               whether actual innocence has been reliably shown.

McQuiggin v. Perkins, 569 U.S. 383, 386-87 (2013).

       In Souter v. Jones, 395 F.3d 577 (6th Cir. 2005), the Sixth Circuit held Congress enacted

the statute of limitations in 28 U.S.C. § 2244(d)(1) “consistent with the Schlup [v. Delo] actual

innocence exception.” The Souter court also held:


               [I]f a habeas petitioner "presents evidence of innocence so strong
               that a court cannot have confidence in the outcome of the trial unless
               the court is also satisfied that the trial was free of nonharmless
               constitutional error, the petitioner should be allowed to pass through
               the gateway and argue the merits of his underlying claims." Schlup
               v. Delo, 513 U.S. 298, 316 (1995)." Thus, the threshold inquiry is

                                                 4
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 5 of 8 PAGEID #: 60




               whether "new facts raise[] sufficient doubt about [the petitioner's]
               guilt to undermine confidence in the result of the trial." Id. at 317.
               To establish actual innocence, "a petitioner must show that it is more
               likely than not that no reasonable juror would have found petitioner
               guilty beyond a reasonable doubt." Id. at 327. The Court has noted
               that "actual innocence means factual innocence, not mere legal
               insufficiency." Bousley v. United States, 523 U.S. 614, 623, 140 L.
               Ed. 2d 828, 118 S. Ct. 1604 (1998). "To be credible, such a claim
               requires petitioner to support his allegations of constitutional error
               with new reliable evidence -- whether it be exculpatory scientific
               evidence, trustworthy eyewitness accounts, or critical physical
               evidence -- that was not presented at trial." Schlup, 513 U.S. at 324.
               The Court counseled however, that the actual innocence exception
               should "remain rare" and "only be applied in the 'extraordinary
               case.'" Id. at 321.

Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005).

       In addition to the McQuiggin actual innocence exception to the statute of limitations, 28

U.S.C. § 2244(d)(1)(B) and (D) provide alternative starting dates for the running of the statute of

limitations: (B) “the date on which the impediment to filing an application created by State action

in violation of the Constitution or laws of the United States is removed, if the applicant was

prevented from filing by such State action;” and (D) “the date on which the factual predicate of

the claim or claims presented could have been discovered through the exercise of due diligence.”

       Although he does not recite what evidence he has that shows his actual innocence or that

is newly-discovered, he states

               Reed's habeas petition shows, on its face, that the newly discovered
               evidence recently adjudicated by the Ohio Second District Court of
               Appeals as of August 16, 2019 (See State v. Reed, 2019-0hio-3295,
               2019 Ohio App. LEXIS 3376, 2nd Dist. CA No. 28272), and thereby
               timely appealed to the Ohio Supreme Court as of February 4, 2020
               (See State v. Reed, 2020-Ohio-313, 138 N.E.2d 1172), is that
               concerning governmental interference that rendered AEDPA
               procedural compliance an impossibility. Murray v. Carrier, 477
               U.S. 478, 488 (1986).

(Objections, ECF No. 7, PageID 51.)



                                                 5
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 6 of 8 PAGEID #: 61




       Judge Froelich’s opinion recites at length the allegedly newly-discovered evidence which

Reed presented to the Common Pleas Court. Reed IV at ¶ 53. The Court of Appeals concluded:

               [*P38] Upon review of the alleged newly discovered exhibits and
               the trial transcript, we find no support for Reed's assertion that the
               State withheld exculpatory evidence or that Reed was otherwise
               unavoidably prevented from discovering the evidence upon which
               he relies. Reed was aware of the Miami County case against him and
               his six co-defendants, and the record in this case indicates that
               Reed's defense counsel made the prosecution in this case aware of
               potential discovery from the Miami County case against Reed.
               Moreover, the plea agreements and the documents from the cases
               against Reed's Miami County co-defendants were dated in 2001 or
               2002, prior to Reed's murder trial in Montgomery County. (Reed's
               murder trial was held in November 2002.) Some of the exhibits,
               such as Exhibits X and Z, were attached to Reed's May 2014 motion
               for leave to file a delayed motion for a new trial. Although Reed
               claims that the documents from his co-defendants' cases are newly
               discovered (see Exhibit A), we find nothing to indicate that he was
               unavoidably prevented from discovering the documents in a timely
               fashion.

Reed IV.

       28 U.S.C. § 2254(e)(1) provides

               In a proceeding instituted by an application for a writ of habeas
               corpus by a person in custody pursuant to the judgment of a State
               court, a determination of a factual issue made by a State court shall
               be presumed to be correct. The applicant shall have the burden of
               rebutting the presumption of correctness by clear and convincing
               evidence.

       The finding of the Second District Court of Appeals that Reed was not unavoidably

prevented from discovering the evidence on which he now relies is plainly a finding of fact and

Reed has offered no evidence to rebut it. Accepting that unrebutted finding of fact, this Court

should apply it to determine that Reed does not qualify for either alternative starting date for the

statute provided in §2244(d)(1)(B) or (D).

       Moreover, none of the evidence relied on by Reed to show actual innocence is of the type



                                                 6
    Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 7 of 8 PAGEID #: 62




or quality required for such a showing by Souter or Schlup. That is, it is not new scientific or

physical evidence or a new trustworthy eyewitness account. Instead, it consists of material which

he claims the State should have disclosed under Brady v. Maryland, 373 U.S. 83 (1963). useable

for impeachment of the witnesses against him 1.

         Because he has not presented new evidence of actual innocence or clear and convincing

evidence to rebut the Second District’s finding he was not unavoidably prevented from timely

presenting his new evidence, the Court should overrule his Objections as to these two bases.

         Reed presents another objection to dismissing the case at this initial stage:

                  Moreover, the United States Supreme Court, as well as the Sixth
                  Circuit United States Court of Appeals, is long settled that "an
                  answer should be required in every habeas proceeding, taking into
                  account the usual petitioner's lack of legal expertise and the
                  important functions served by the return." Allen v. Perini, 424 F.2d
                  134, 141 (6th Cir. 1970).

(Objections, ECF No. 7, PageID 52.) Reed misunderstand Allen. In that case, the Sixth Circuit

expressly criticized the practice of automatically ordering an answer in habeas cases:

                  The District Court from which the present appeal is taken has made
                  it a practice to issue a show cause order immediately upon the filing
                  of a petition for writ of habeas corpus. In the present case the show
                  cause order was issued the same day the petition was filed. Except
                  for this procedure this Court would not be faced with some of the
                  troublesome issues presented on this appeal. We disapprove the
                  practice of issuing a show cause order until after the District Court
                  first has made a careful examination of the petition.

424 F.2d at 140. After Allen was decided, the Supreme Court codified the obligation to conduct

an initial review by adopting the Rules Governing § 2254 Cases which provides for initial

screening in Rule 4.




1
 The Second District also decided in Reed IV that this material did not qualify under Brady. If this Court reached the
merits of Reed’s claims, that decision would be reviewed deferentially under 28 U.S.C. § 2254(d)(1).

                                                          7
 Case: 3:20-cv-00170-WHR-MRM Doc #: 9 Filed: 06/04/20 Page: 8 of 8 PAGEID #: 63




Conclusion



        Having reconsidered the case in light of Petitioner’s Objections, the Magistrate Judge again

respectfully recommends it be dismissed as barred by the statute of limitations.               Because

reasonable jurists would not disagree with this conclusion, it is also recommended that Petitioner

be denied a certificate of appealability and that the Court certify to the Sixth Circuit that any appeal

would be objectively frivolous and should not be permitted to proceed in forma pauperis.



June 4, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                   8
